t c memo united_states tax_court mike amini petitioner v commissioner of internal revenue respondent docket no filed date john r riley for petitioner david w sorensen for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioner's federal income taxes additions to tax and penalties as follows additions to tax and penalties year deficiency sec_6653 b a sec_6653 b sec_6653 sec_6663 dollar_figure dollar_figure --t ---t big_number big_number ---- ---- big_number --t --t dollar_figure ---- big_number ---- ---- ---- dollar_figure --- --- --- big_number big_number ---- ---- --- big_number amounts to be calculated pincite percent of interest due on portion of underpayments attributable to fraud unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision involve the amount of embezzled funds that should be charged as gross_income to petitioner and whether the fraud additions to tax and fraud-related penalties apply findings_of_fact some of the facts have been stipulated and are so found when the petition was filed petitioner resided in south jordan utah from until terminated in petitioner was employed as a pharmacist at the outpatient pharmacy opp at lds hospital in salt lake city utah the procedures for the closing each day of the cash register by the opp pharmacists consisted of the following steps the cash register was to be cleared for the day by printing from the register a report of total sales for the opp the cash and the checks were to be removed from the cash register drawer the cash was to be counted an adding machine tape was to be printed reflecting the total amount of the checks the total amount of the cash and the checks was to be calculated the amount of the total sales was to be entered into a written log book maintained by the opp the report of total sales the cash the checks and the adding machine tape were to be placed ina deposit bag that was to be secured overnight in a safe located in the opp and dollar_figure in cash was to be left in the opp cash register drawer for the next day's business the next morning an opp pharmacist would retrieve the deposit bag from the opp safe and would arrange for its delivery to the hospital's main cashier where the cash and the checks in the deposit bag were to be accounted for by the hospital on days when he worked at the opp petitioner consistently volunteered to perform the cash register closing procedures described above from through however petitioner embezzled cash from the opp by modifying the above cash register closing procedures as follows before closing the opp for the day petitioner would take from the opp cash register drawer either cash or a - - check which he would cash at the hospital's main cashier petitioner would keep and use for his own purposes the cash obtained per above petitioner would remove from the cash register drawer the remaining cash and checks reflecting the balance of the opp sales for the day petitioner would clear the cash register for the day by printing from the register a report of total sales for the opp and petitioner would then discard this report in the trash petitioner would print an adding machine tape reflecting the sum of the remaining checks in the register petitioner would calculate the total amount of the remaining cash and checks in the register petitioner would enter a fabricated total sales figure for the day into the written log book reflecting the total amount of the remaining cash and checks petitioner would print an adding machine tape reflecting the fabricated total opp sales figure for the day petitioner would place the remaining cash and checks and the adding machine tapes reflecting the checks and the fabricated total sales in a deposit bag that was secured overnight in the opp safe and petitioner would leave dollar_figure in cash in the opp cash register drawer for the next day's business from through of the big_number days petitioner closed the opp cash register big_number of the original daily sales reports that were to be printed by the cash register are missing in august of another pharmacist became suspicious of petitioner's conduct in closing the opp cash register and - informed hospital administrators of possible irregularities internal auditors for the hospital commenced an investigation and uncovered petitioner's embezzlement confronted with the evidence from the investigation petitioner admitted embezzling from the opp dollar_figure to dollar_figure unknown to petitioner through an internal control mechanism the opp cash register maintained an internal running or cumulative sales figure that did not reset at the end of each day by subtracting from these correct running total sales figures maintained by the cash register the daily total sales figures written in the log book and an average figure for daily returns and void transactions internal auditors from the hospital were able to calculate the total amount petitioner embezzled each year from the opp the schedule below reflects for each year in issue the total amount petitioner embezzled as calculated by the hospital’s ' we note that the hospital's internal auditors were able to calculate only a close estimate of the amount of actual funds petitioner embezzled because petitioner discarded many of the actual daily total sales reports printed by the cash register internal auditors had no way of reconstructing for each day the precise amounts of refunds or void transactions the internal auditors however were able to estimate the refunds and void transactions for each day by averaging for each day the amounts of refunds and void transactions for the days for which the actual cash register daily sales reports were available -- - internal auditors and the total amount of unexplained cash deposits made into bank accounts owned by petitioner and his wife hospital's calculation unexplained cash of total amount deposits to petitioner year embezzled by petitioner and his wife's bank accounts sdollar_figure s big_number big_number big_number big_number big_number big_number big_number big_number total dollar_figure dollar_figure for the years in issue petitioner and his wife timely filed joint federal_income_tax returns reporting their wages interest and dividend income for the years in issue however petitioner and his wife did not report on their joint federal_income_tax returns any of the funds petitioner embezzled from the opp in the notice_of_deficiency for the years in issue utilizing for each year the total of unexplained cash deposits into petitioner and his wife’s bank accounts respondent determined that petitioner and his wife received a cumulative total of dollar_figure in unreported embezzlement income from the opp respondent also determined that petitioner and his wife were both liable for the fraud additions to tax and penalties and that fraud was attributable to the entire resulting underreporting of income petitioner's wife has filed a separate petition in this court docket no which is awaiting our decision herein - on date after a criminal investigation by the u s attorney's office and by respondent and after seizure of bank accounts investment holdings and other assets owned by petitioner and his wife totaling dollar_figure petitioner was indicted and pleaded guilty to theft and to filing a false or fraudulent federal_income_tax return for under the plea agreement petitioner agreed for purposes of sentencing only and without prejudice to claim a different amount in a civil lawsuit with lds hospital to an order of restitution in the amount of dollar_figure relating to the above embezzlement opinion gross_income under sec_61 includes amounts received from illegal activity such as embezzlement see 366_us_213 579_f2d_551 10th cir romer v commissioner tcmemo_1996_287 where taxpayers fail to keep accurate records respondent has considerable discretion in how the taxpayers’ income is to be calculated see 937_f2d_1548 10th cir affg tcmemo_1989_552 394_f2d_366 5th cir when the taxpayer has defaulted in his task of supplying adequate_records he 1s not in a position to be hypercritical of the commissioner's labor affg tcmemo_1966_81 281_f2d_100 9th cir all that the tax_court can do is to 'make as close an approximation as it can bearing heavily if it chooses upon the taxpayer whose inexactitude is of his own making' quoting 39_f2d_540 2d cir affg tcmemo_1958_94 respondent's reconstruction_of_income need only be reasonable in light of all the surrounding circumstances and bank_deposits are generally treated as prima facie evidence of taxable_income see eg 94_tc_654 87_tc_74 40_tc_30 generally taxpayers bear the burden of proving that determinations made by respondent are erroneous see rule a 290_us_111 respondent contends that for the years in issue the cash deposits into the bank accounts owned by petitioner and his wife after accounting for wages loans interfund transfers and other nontaxable funds constitute funds petitioner embezzled from the opp and must be included in petitioner and his wife's gross_income petitioner argues that the cash deposits in question relate to family lands seized in the 1940's by the government of iran and as an inheritance to petitioner should be excluded from income under sec_102 also petitioner alleges that each --- - month beginning in cash was brought to his home from iran by foreign students or politicians petitioner contends that respondent has not established a sufficient link between petitioner and the embezzled funds and that respondent's calculations of income are arbitrary and capricious we disagree petitioner has provided no credible_evidence that the unexplained deposits into petitioner and his wife's personal bank accounts constitute anything other than proceeds of petitioner's embezzlement activity we reject as a total fabrication petitioner's allegation that the cash came from iran as an inheritance the evidence in this case establishes among other things petitioner's guilty plea acknowledging a dollar_figure restitution obligation to lds hospital lds hospital's internal investigation showing that petitioner embezzled approximately dollar_figure and detailed bank account statements evidencing significant and regular unexplained cash deposits into petitioner and his wife's bank accounts in light of the ample evidence linking petitioner with the embezzled funds and in the absence of the actual cash register daily sales reports that would establish the precise amounts embezzled by petitioner respondent's determination is sustained - that for the years through petitioner omitted a cumulative total of dollar_figure in embezzlement income we sustain respondent’s determination of petitioner’s income for each year with regard to the fraud additions to tax and fraud-related penalties respondent has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b 102_tc_596 indicia of petitioner's fraud in this case include understatements of income illegal activity inadeguate books_and_records dealing in cash and implausible or inconsistent explanations see eg 796_f2d_303 9th cir affg tcmemo_1984_601 102_tc_632 the evidence clearly and convincingly establishes that petitioner realized significant income from embezzlement and that he intentionally failed to report such income on his and his wife's joint federal_income_tax returns for each year in issue petitioner is liable for the fraud additions to tax and fraud- related penalties as determined by respondent to reflect the foregoing decision will be entered for respondent
